Denied and Opinion Filed February 5, 2014.




                                           SIn The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00103-CV

                           IN RE TERRENCE M. GORE, Relator

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF12-12707-Y

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Myers
       Relator contends that the trial court clearly abused its discretion in issuing temporary

orders and holding relator in contempt in the cause below. The facts and issues are well known

to the parties, so we need not recount them herein. Based on the record before us, we conclude

relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker

v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY

relator’s petition for writ of mandamus.




                                                  /Lana Myers/
140103F.P05                                       LANA MYERS
                                                  JUSTICE